     Case: 3:19-cv-00146-TMR Doc #: 38 Filed: 05/05/20 Page: 1 of 2 PAGEID #: 583




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION (DAYTON)

                                        :
   JOHNSON ELECTRIC NORTH AMERICA, :          Case No. 3:19-cv-00146-TMR
   INC.,                                :     Judge Thomas M. Rose
                                        :
         Plaintiff,                     :
                                        :     ORDER GRANTING DEFENDANT’S
                 v.                     :     UNOPPOSED MOTION TO FILE ITS
                                        :     ANSWER TO THE SUPPLEMENTAL
   HONEYWELL INTERNATIONAL INC.,        :     COMPLAINT UNDER SEAL
                                        :
                 Defendant.             :
                                        :
                            ____________________________

         Before the Court is the Motion of Defendant Honeywell International Inc.

  (“Honeywell”), brought pursuant to S.D. Ohio Civ. R. 5.2.1, to file its Answer to Plaintiff’s

  Supplemental Complaint (Doc. 36) under seal. Counsel for Honeywell has represented that its

  Answer will contain confidential, proprietary or other commercially sensitive information that is

  not publicly available and should not be publicly available.

         For good cause shown, therefore, the motion is GRANTED and it is, therefore,

  ORDERED that the Answer of Honeywell to Plaintiff’s Supplemental Complaint shall be filed

  under seal and remain sealed until further Order of the Court.

         IT IS SO ORDERED.
                                                          *s/Thomas M. Rose
May 5, 2020                                            ________________________________
                                                       THOMAS M. ROSE
                                                       UNITED STATES DISTRICT JUDGE
   Case: 3:19-cv-00146-TMR Doc #: 38 Filed: 05/05/20 Page: 2 of 2 PAGEID #: 584




SUBMITTED BY:

/s/Christine M. Haaker
Christine M. Haaker, Trial Attorney (0063225)
Sean P. McCormick (0088281)
Kelsey J. Mincheff (0097720)
THOMPSON HINE LLP
Austin Landing I
10050 Innovation Drive, Suite 400
Miamisburg, OH 45342
Telephone: 937.443.6560
Facsimile: 937.443.6635
Christine.Haaker@ThompsonHine.com
Sean.McCormick@ThompsonHine.com
Kelsey.Mullen@Thompsonhine.com

Attorneys for Honeywell International Inc.




                                                2
